Citation Nr: 0825910	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  03-23 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD), in excess of 30 percent, from 
December 3, 1992, and in excess of 50 percent, from August 
22, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973, with additional prior unconfirmed service.

This case was first before the Board of Veterans' Appeals 
(BVA or Board) in July 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, for additional development.  An October 
2001 rating decision granted service connection for PTSD.  It 
assigned a 30 percent evaluation from December 3, 1992, and a 
50 percent evaluation from August 22, 1996. 

Jurisdiction of the case was subsequently transferred to the 
St. Petersburg, Florida RO.

In February 2006, the veteran and his sister testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
held in St. Petersburg.  The hearing transcript is associated 
with the claims folder.

In November 2006, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development.

The veteran claims unemployability due to his PTSD.  The 
Board refers the issue of the veteran's entitlement to a 
total disability rating due to service connected disability 
(TDIU) to the RO for appropriate action.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits 
evidence of medical disability, makes a claim for highest 
possible rating, and submits evidence of unemployability, an 
informal claim is raised under 38 C.F.R. §  3.155(a)).

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.




REMAND

The Board regrets any additional delay in adjudicating this 
case, but finds that additional development is required prior 
to any further appellate review.

In November 2006, the Board remanded the claim for additional 
VA examination based upon the veteran's assertions of an 
increased severity of his PTSD symptoms since his last VA 
examination in November 2004.  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (holding that VA must provide new 
examination when veteran claims an increase in disability and 
the evidence is too old to evaluate the current state of the 
condition).

A January 2007 VA compensation and pension examination 
assigned the veteran a current Global Assessment of 
Functioning (GAF) score of 60 for his PTSD, which is 
indicative of an overall moderate impairment of 
psychological, social, and occupational functioning.  The 
examiner also concluded that the veteran was employable from 
a psychiatric perspective.

However, in March 2008, the veteran submitted to the record a 
February 2008 VA clinical record wherein a VA staff 
psychiatrist found that the veteran's PTSD rendered him 
grossly impaired socially and occupationally with no future 
outlook for improvement.  

A review of the entire evidentiary record since 1992 reflects 
that VA examiners have provided significantly divergent 
opinions as to the nature and severity of the veteran's PTSD.  
This case is complicated by the fact that the veteran has 
additional non-service connected factors, such as alcohol and 
benzodiazepine dependence as well as a personality disorder, 
which have contributed to his problems.  

The Board finds that it is unclear from the February 2008 VA 
clinical record as to whether the veteran's PTSD has 
increased in severity since his last VA examination in 
January 2007 or whether this represents a continuance of the 
disparity of evaluations in this case.  In any event, the 
Board finds that additional VA examination is warranted to 
evaluate the nature and severity of the veteran's PTSD based 
upon current examination and the reconciling of the various 
assessments of record since 1992.

On remand, the RO should provide the veteran notice 
consistent with the holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008) and Veterans Benefits Administration 
(VBA) Fast Letter 08-16 (June 2, 2008).

The Board finally notes that the regulations pertaining to 
the evaluation of mental disorders were amended, effective 
November 7, 1996.  See 61 Fed. Reg. 52695 (1996).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.

In readjudicating the claim, the RO is reminded that the 
criteria in effect prior to November 7, 1996 should be 
applied for the entire appeal period, if more favorable to 
the veteran.

The Board again apologizes to the veteran for the delay in 
the adjudication of his case. 


Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice consistent 
with the holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) and VBA 
Fast Letter 08-16 (June 2, 2008). In 
particular, he should be advised as 
follows: 


a)  to submit medical or lay evidence 
demonstrating a worsening or increase 
in severity of his disability and the 
effect that worsening has on 
his employment and daily life; 

b) notice of the schedular criteria for 
evaluating PTSD under DC 9411 

2.  Obtain the veteran's records of 
treatment for PTSD at the Bay Pines VA 
Medical Center since December 2006.

3.  After the receipt of any additional 
evidence and/or information, schedule the 
veteran for an examination by an 
appropriate VA examiner to determine the 
nature and current level of severity of 
the veteran's service- connected PTSD.  
The claims file must be made available to 
the examiner.  The examination should 
comply with AMIE protocols for the 
appropriate examination. 

The examiner is requested to provide a 
longitudinal evaluation of the severity of 
the veteran's service connected PTSD, 
expressed in terms of GAF scores, since 
December 3, 1992.  Based upon a 
reconciliation of all the evidence of 
record, the examiner is requested to 
provide the veteran's baseline GAF score 
in December 1992 due to his PTSD, and any 
significant incremental decreases or 
improvements of his GAF score to the 
current time. 

In so doing, the examiner should discuss 
the significance of the multiple VA 
periods of hospitalization for psychiatric 
treatment and the differing opinions as to 
the veteran's employability and overall 
psychological, social, and occupational 
functioning due to his PTSD, to include a 
delineation of the non-service connected 
factors that have contributed to the 
veteran's overall psychological, social, 
and occupational functioning.

The examiner should be further requested 
to provide opinion as to whether the 
veteran's PTSD renders him unable to 
obtain and maintain substantially gainful 
employment and, if so, to identify the 
onset of the veteran's unemployability due 
to his PTSD.  

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide an 
opinion without resort to pure 
speculation, the examiner should so 
indicate.

4.  In accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999), readjudicate 
the veteran's claim for an initial 
evaluation for PTSD in excess of 30 
percent, from December 3, 1992, and in 
excess of 50 percent, from August 22, 
1996.  In so doing, the RO should apply 
the criteria of Diagnostic Code 9411 in 
effect prior to November 7, 1996 to the 
entire appeal period, if more favorable to 
the veteran, and apply the revised 
criteria since November 7, 1996.  

The RO should also address the issue of 
entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  If 
any part of the decision is adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case.  A reasonable period of time for 
a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

